DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending in this application. Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020.
This communication is the first action on the merits for Claims 1-14. The Information Disclosure Statements (IDS) filed on 02/22/2019 & 01/06/2020 have been considered by the Examiner.

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
A) In Claim 1, line 4, “is” should read “are”
B) In Claim 5, line 1, “further includes” should read “wherein”
C) In Claim 6, “an” should be inserted after “including” in line 1
D) In Claim 9, line 3, “structure” should read “structures”
E) In Claim 9, line 4, “is” should read “are”
F) Claims 2-4, 7-8 & 9-14 are also objected to due to their dependency on Claims 1 or 9.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acoustic and vibration isolation structure” in claim 6 & 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
When turning to the Applicant’s disclosure, there is no further structure provided to perform the function of acoustic and vibration isolation. See 112(b) below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 & 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claim limitation “acoustic and vibration isolation structure” in Claims 6 & 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	B) Claims 10-14 are also rejected due to their dependency on Claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 3,267,995 to Maudlin in view of US Patent Number 4,242,872 to Shaw.


a condenser unit (Maudlin: Figure 3, Item 43); 
an evaporator unit (Maudlin: Figure 3, Item 44); 
wherein both the condenser unit and the evaporator unit is secured to ceiling joists and positioned within an opening defined by the ceiling joists (Maudlin: Figure 3, Items 43 & 44 are attached to Item 34);
Maudlin does not teach a soffit outlet; 
a soffit inlet;
an air inlet duct adapted to be in fluid communication with the condenser unit and the soffit inlet; and 
an air discharge duct in fluid communication with the condenser unit and the soffit outlet.
However, Shaw teaches a soffit outlet (Shaw: Figure 1, Item 346); 
a soffit inlet (Shaw: Figure 1, Item 360);
an air inlet duct adapted to be in fluid communication with the condenser unit and the soffit inlet (Shaw: Figure 1, Item 328c connects 360 with 12); and 
an air discharge duct in fluid communication with the condenser unit and the soffit outlet (Shaw: Figure 1, Item 328b connects 12 with 346).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin by adding a soffit inlet outlet duct system, as taught by Shaw, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin with these aforementioned teachings of Shaw with the motivation of being able to better ventilate the condenser such that it does not heat up the attic air more than necessary by getting direct ventilation with outside air.

B) As per Claim 4, Maudlin in view of Shaw teaches that one or more outlet housings define the soffit inlet and the soffit outlet (Shaw: outlet housings 344 & 358 contain 346 & 360 respectively in Figure 1).

 the evaporator unit is secured to the ceiling joists and the condenser unit is supported on the evaporator unit (Maudlin: Figure 3, Items 43 & 44 are attached to Item 34 with 43 on top of 44).


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maudlin in view of Shaw as applied to claim 1 above, and further in view of JPH08159524A to Watanabe.

A) As per Claim 2, Maudlin in view of Shaw teaches all the limitations except that a drain line and a soffit drain outlet, wherein the drain line is in fluid communication with the condenser unit and the soffit drain outlet.
However, Watanabe teaches a drain line and a soffit drain outlet, wherein the drain line is in fluid communication with the condenser unit and the soffit drain outlet (Watanabe: Figure 1, Item 15 to outlet analogous to soffit of Maudlin in view of Shaw).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw by adding a drain line to the soffit, as taught by Watanabe, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin in view of Shaw with these aforementioned teachings of Watanabe with the motivation of being able to drain the excess condensation out of the building without causing water damage.

B) As per Claim 3, Maudlin in view of Shaw and Watanabe teaches that one or more outlet housings define the soffit inlet, the soffit outlet, and the soffit drain outlet (drain 15 of Watanabe is through inlet/outlet duct and therefore is within one of the housings Shaw).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maudlin in view of Shaw as applied to claim 5 above, and further in view of US Patent Number 3,888,090 to Meyer.

A) As per Claim 6, Maudlin in view of Shaw teaches all the limitations except acoustic and vibration isolation structure interconnecting the evaporator unit and the condenser unit.
However, Meyer teaches acoustic and vibration isolation structure interconnecting HVAC structures (Meyer: Figure 3, Item 114 between portions of HVAC system) and in combination teaches the evaporator unit and the condenser unit.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw by adding a vibration oscillation structure, as taught by Meyer, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin in view of Shaw with these aforementioned teachings of Meyer with the motivation of reducing noise within the building, making it more comfortable for occupants.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin in view of Shaw as applied to claim 1 above, and further in view of US Patent Publication Number 2011/0100052 A1 to Yumoto.

A) As per Claim 7, Mauldin in view of Shaw teaches that the evaporator unit includes a grill configured to be adjacent a ceiling.
Maudlin in view of Shaw does not explicitly teach that the grill includes one or more light sources.
However, Yumoto teaches light sources on a grill (Yumoto: Figure 3, Item 16; Paragraph 0070).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw by adding lights to the grill, as taught by Meyer, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have .



Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maudlin in view of Shaw as applied to claim 1 above, and further in view of US Patent Number 4,869,075 to Ikari.

A) As per Claim 8, Maudlin in view of Shaw teaches all the limitations except explicitly that the condenser unit includes a condensate drip tray positioned over one or more condenser coils.
However, Ikari teaches a condensate drip tray positioned over one or more coils (Ikari: Figure 1, Item 13).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw by adding a recycling drip tray above the coils, as taught by Ikari, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin in view of Shaw with these aforementioned teachings of Ikari with the motivation of providing humidification of the airflow without the need of an extra water feed and further increasing the capabilities of the coils when in heat pump mode.


Claims 9 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin in view of Shaw and further in view of Meyer.

A) As per Claim 9, Mauldin teaches a ceiling air conditioner (Maudlin: Figure 3) adapted to be installed in a ceiling, comprising: 
a condenser unit positioned above an evaporator unit (Maudlin: Figure 3, Item 43 on top of 44); 

Maudlin does not teach one or more acoustic and vibration isolation structure between condenser unit and the evaporator unit; and
one or more outlet housings defining a soffit outlet and a soffit inlet; 
an air inlet duct adapted to be in fluid communication with the condenser unit and the soffit inlet; and 
an air discharge duct in fluid communication with the condenser unit and the soffit outlet.
However, Shaw teaches one or more outlet housings defining a soffit outlet and a soffit inlet (Shaw: Figure 1, housings 344 & 358 contain 346 & 360); 
an air inlet duct adapted to be in fluid communication with the condenser unit and the soffit inlet (Shaw: Figure 1, Item 328c connects 360 with 12); and 
an air discharge duct in fluid communication with the condenser unit and the soffit outlet (Shaw: Figure 1, Item 328b connects 12 with 346).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin by adding a soffit inlet outlet duct system, as taught by Shaw, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin with these aforementioned teachings of Shaw with the motivation of being able to better ventilate the condenser such that it does not heat up the attic air more than necessary by getting direct ventilation with outside air.
Maudlin in view of Shaw does not teach an acoustic and vibration isolation structure interconnecting the evaporator unit and the condenser unit.
However, Meyer teaches acoustic and vibration isolation structure interconnecting HVAC structures (Meyer: Figure 3, Item 114 between portions of HVAC system) and in combination teaches the evaporator unit and the condenser unit.


B) As per Claim 13, Maudlin in view of Shaw and Meyer teaches that the soffit outlet and the soffit inlet is positioned at a lower elevation within a soffit of a building structure than the condenser unit (Shaw: Figure 1, outlets 346 & 360 are below 12).

C) As per Claim 14, Maudlin in view of Shaw and Meyer teaches that each one of the air inlet duct and the air discharge duct extends from a sidewall of the condenser unit (Shaw: Figure 1, ducts 328b & 328c extend from respective sidewalls of unit containing 12).


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maudlin in view of Shaw and Meyer as applied to claim 9 above, and further in view of Watanabe.

A) As per Claim 10, Maudlin in view of Shaw and Meyer teaches all the limitations except that a drain line and a soffit drain outlet, wherein the drain line is in fluid communication with the condenser unit and the soffit drain outlet.
However, Watanabe teaches a drain line and a soffit drain outlet, wherein the drain line is in fluid communication with the condenser unit and the soffit drain outlet (Watanabe: Figure 1, Item 15 to outlet analogous to soffit of Maudlin in view of Shaw).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw and Meyer by adding a drain line to the soffit, as taught by Watanabe, with a reasonable expectation of success of arriving at the claimed 

B) As per Claim 3, Maudlin in view of Shaw, Meyer and Watanabe teaches that the one or more outlet housings define the soffit drain outlet (drain 15 of Watanabe is through inlet/outlet duct and therefore is within one of the housings Shaw).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maudlin in view of Shaw and Meyer as applied to claim 9 above, and further in view of Ikari.

A) As per Claim 12, Maudlin in view of Shaw and Meyer teaches all the limitations except explicitly that the evaporator unit includes a condensate pump and the condenser unit includes at least one of a condensate drip tray positioned over one or more condenser coils and a slinger tray, wherein the condensate pump is in fluid communication with the at least one of the condensate drip tray and the slinger tray.
However, Ikari teaches the evaporator unit includes a condensate pump (Ikari: Figure 1, Item 27) and the condenser unit includes at least one of a condensate drip tray (Ikari: Figure 1, item 13) positioned over one or more condenser coils and a slinger tray, wherein the condensate pump is in fluid communication with the at least one of the condensate drip tray and the slinger tray. 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Maudlin in view of Shaw and Meyer by adding a recycling drip tray above the coils, as taught by Ikari, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Maudlin in view of Shaw and Meyer with these aforementioned teachings 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762